Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                       Aug 26 2014, 9:51 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                    GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    KARL M. SCHARNBERG
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

LAWRENCE MULRY,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1312-CR-1035
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Linda Brown, Judge
                            Cause No. 49F10-1309-CM-61428


                                         August 26, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Lawrence Mulry appeals his conviction of Class A misdemeanor resisting law

enforcement.1 As the evidence was sufficient to support his conviction, we affirm.

                            FACTS AND PROCEDURAL HISTORY

          On September 16, 2013, Officer Craig Anderson of the Indianapolis Metropolitan

Police Department (IMPD) was off-duty but was in his marked patrol car with his daughter in

the drive-thru of a fast food restaurant in Indianapolis. He heard a woman scream and she

came running toward his car stating she was being held against her will. She identified

Mulry as the person who was holding her against her will, and she directed Officer Anderson

to Mulry’s location nearby. Officer Anderson stopped his vehicle behind Mulry, stepped out

of the vehicle, identified himself as a police officer, and ordered Mulry to stop. Mulry

ducked behind several cars, and Officer Anderson drove to the next aisle and got out of his

vehicle.

          Officer Anderson began pursuing Mulry on foot. He identified himself multiple times

as a police officer and told Mulry to stop. Officer Anderson drew his firearm when Mulry

reached into his pocket, and he again told Mulry to stop. Mulry stopped and asked, “What

are you going to do? Shoot me?” (Tr. at 9.) Officer Anderson holstered the firearm and

directed Mulry to get on the ground, but Mulry refused. A struggle ensued and Officer

Anderson had to deliver a strike to take Mulry to the ground. Officer Anderson was in plain

clothes and exited his vehicle so quickly that he did not have his handcuffs or radio. He

asked a civilian to call 911 and waited for back-up to take Mulry into custody. While


1
    Ind. Code § 35-44.1-3-1(a) (2012).
                                               2
waiting, Mulry continued to struggle and tried to put a handful of pills into his mouth. After

back-up arrived, Mulry was handcuffed and taken into custody.

       Mulry was convicted of Class A misdemeanor resisting law enforcement and

sentenced to 237 days of probation.

                             DISCUSSION AND DECISION

       When reviewing a challenge to the sufficiency of evidence, we do not reweigh

evidence or judge credibility of witnesses. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007).

We consider only the probative evidence and reasonable inferences supporting the verdict.

Id. The evidence need not overcome every inference of innocence. Id. at 147. We affirm

the conviction “unless no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt.” Id.

       To convict Mulry of Class A misdemeanor resisting law enforcement, the State was

required to prove beyond a reasonable doubt that Mulry knowingly and forcibly resisted

Officer Anderson while Officer Anderson was lawfully engaged in the execution of his

duties as a police officer. See Ind. Code § 35-44.1-3-1(a)(1) (2012) (establishing the

elements of resisting law enforcement). Mulry argues on appeal he did not act knowingly

because he did not know Officer Anderson was a police officer until he had been subdued.

       Mulry’s argument is a request to reweigh the evidence which we cannot do. See

Drane, 867 N.E.2d at 146 (stating we will not reweigh the evidence on appeal). Mulry first

saw Officer Anderson in his marked police vehicle with a light bar on the roof, and Officer

Anderson verbally identified himself multiple times as a police officer. There is sufficient

                                              3
evidence that Mulry knew Officer Anderson was a police officer when he resisted arrest. See

Battle v. State, 818 N.E.2d 56, 58 (Ind. Ct. App. 2004) (holding Battle knew an officer in

plain clothes and in an unmarked police car was a police officer when she verbally identified

herself as a police officer and had a badge around her neck). Accordingly, we affirm.

       Affirmed.

VAIDIK, C.J., and FRIEDLANDER, J., concur.




                                             4